Citation Nr: 0715987	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left wrist 
disorder, claimed as due to carbon dioxide and/or chemical 
exposure.

4.  Entitlement to service connection for a right wrist 
disorder, claimed as due to carbon dioxide and/or chemical 
exposure.

5.  Entitlement to service connection for a low back 
disorder, claimed as due to carbon dioxide and/or chemical 
exposure.

6.  Entitlement to service connection for sexual dysfunction

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for headaches.
9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 (TDIU) and February 2005 (all 
other claims) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The claims of entitlement to service connection for: (1) a 
psychiatric disorder; (2) PTSD; (3) a left wrist disorder; 
(4) right wrist disorder; (5) low back disorder; (6) sexual 
dysfunction; (7) a sleep disorder; as well as the claim of 
(8) entitlement to TDIU, are being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The service medical records are entirely negative for 
complaints, treatment or a diagnosis of headaches.

2.  Clinical evidence reflects that headaches were initially 
diagnosed in May 1990, more than 2 decades after the 
veteran's discharge from service; there is no clinical 
evidence of a current diagnosis of headaches or any condition 
primarily manifested by headaches.

3.  The evidence is negative for any indication of chronicity 
of claimed headaches since service and fails to include any 
competent evidence etiologically linking claimed headaches to 
service or any service-connected disorder. 


CONCLUSION OF LAW

Claimed headaches were not incurred in or aggravated by his 
active military service nor is it secondarily related to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the present appeal, the RO provided the veteran with 
notice regarding what information and evidence was needed to 
substantiate his claims for service connection and TDIU, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim in November 2003 
(TDIU) and October 2004 (all other claims) letters.  In both 
cases, the notification letters were provided to the veteran 
prior to the initial rating decisions.  Further, the veteran 
has been provided with several opportunities to submit 
evidence and argument in support of his claim for headaches. 

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or for effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to the service connection claim for headaches.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's service connection 
claim for headaches, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence or advised him that it was his 
responsibility to obtain such evidence.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

Factual Background

The service medical records reflect that the veteran was 
treated in service for pharyngitis (June 1968), a deviated 
septum (January 1969) and for a thyroglossal duct cyst (April 
1969).  The veteran underwent rhinoplasty in January 1970.  
The records are entirely negative for complaints, treatment 
or diagnosed headaches either accompanying or independent of 
any of the aforementioned conditions.  The February 1970 
separation examination report shows that evaluation of the 
head and neurological evaluation were normal.  The veteran 
denied having symptoms of dizziness or frequent/severe 
headache.  

A VA post-service examination report dated in May 1970 
includes no complaints of headaches.  

In a statement offered by the veteran in October 2000, he 
reported that in early 1969 while serving on guard duty in a 
training exercise in Germany, he sustained injuries as a 
result of an assault perpetrated by an unknown assailant.  He 
indicated that he was repeatedly hit in the face by some 
object, which resulted in a broken nose, a gash over the 
right eyebrow as well as ear pain and bleeding.  The veteran 
indicated that as a result he subsequently had trouble 
breathing due to blocked nasal passages.  He did not mention 
experiencing symptoms of headaches.  

On VA examination primarily of the throat conducted in 
December 2000, the veteran had no complaints of headaches.  
On audio and ear examinations conducted in May 2001, he 
complained of hearing loss and tinnitus following an assault 
in service, but made no complaints of headaches.  On various 
VA examinations conducted in July, August and December 2003, 
the veteran again had no complaints of headaches.

In a September 2004 statement, the veteran reported that 
during service he and others went on sick call for complaints 
of headaches following exposure to gas and diesel fumes in 
his tented living quarters while in Germany.  He stated that 
post-service, he suffered from sensitivity to gas and diesel 
fumes, auto exhaust fumes and cigarette smoke, explaining 
that even the briefest exposure brought on an instant 
headache that could last for hours or days.  

Lay statements from the veteran's wife and son provided in 
2004 indicate that the veteran began experiencing frequent, 
chronic headaches in 1989 and that he has intolerance to 
petroleum products.  

Private medical records of Dr. B. indicate that the veteran 
was seen in May 1990 at which time he complained of a 3 month 
history of frontal headaches.  He reported that these were 
constant throughout the day and fluctuated in severity, and 
largely subsided at night.  He indicated that during the 
first week he experienced headaches, they were accompanied by 
shaking chills.  He reported that he rarely experienced 
headaches prior to that time.  A family history of headaches 
was noted.  An impression of chronic frontal pressure type 
headaches, etiology unclear, was made.  The doctor opined 
that they were possibly due to mild viral meningitis 
(recovering) or were possibly muscle contraction headaches.  
The doctor indicated that a CAT scan done 11/2 months 
previously was normal.  A paranasal sinus series was grossly 
normal.  

VA records reflect that in May 2004 the veteran called VA 
with primary complaints of a cold and upper respiratory 
infection.  Among the veteran's complaints were headaches.



Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310.  

The veteran claims that he developed chronic headaches during 
service and that he has had headaches on a continuous basis 
since that time. 

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the service medical records are entirely 
negative for any complaints of headaches and the veteran 
indicated on the separation examination report of February 
1970 that he did not experience frequent or severe headaches.  
The earliest post-service indication of any documented 
complaints of headaches is shown by medical records dated in 
May 1990, more than 20 years after the veteran's discharge 
from service; at that time a clinical diagnosis of headaches 
was made.  Thereafter, acute complaints of headaches were 
mentioned in a VA record dated in 2004 in conjunction with 
the veteran's primary complaints of a cold and upper 
respiratory infection.  

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, there is no current diagnosis of 
the claimed disability.  The record contains no current 
clinical diagnosis of headaches or of any condition primarily 
manifested by headaches.  Accordingly, the service connection 
claim for headaches may be denied on this basis alone.

Even were the Board to presume that a current clinical 
diagnosis of headaches exists, the Board also finds it 
significant that there is no objective continuity of 
symptomatology of headaches after service which would tend to 
establish the claim.  As discussed above, neither the 1970 
separation examination nor any post-service evidence shows 
any indication of headaches until May 1990, more than 20 
years after the veteran left active military service.  This 
gap in the evidentiary record preponderates strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest documented evidence 
of headaches, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had a condition in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of headaches for 20 years after the period of active 
duty is itself evidence which tends to show that this 
condition did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The veteran has provided statements to the effect that he 
sustained headaches in service which were chronically 
problematic thereafter.  The veteran's initial statements to 
this effect were provided in 2000, about 30 years after 
service.  Supporting medical evidence is required in the 
circumstances presented in this case. See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

The veteran's representative argues that the veteran's 
statements to the effect that he had headaches in service 
constitute competent evidence which warrant the grant of 
service connection without corroboration.  However, this 
argument has no merit.  As a layperson, the veteran is 
competent to describe symptoms he experienced but is not 
qualified to render a diagnosis or opinion as to etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  In 
this case, the Board points out that competent clinical 
evidence of record in the form of the service medical 
records, the 1970 separation examination, the initial post-
service VA examination of May 1970, and evidence dated 
through April 1990, specifically refutes the veteran's 
contentions of both the incurrence of headaches in service 
and the chronicity of those headaches.  

Moreover, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this case.  For injuries or disease which are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).  In this case, the service 
personnel records and other evidence contain no indication 
that the veteran participated in combat or that he received 
any awards or decorations indicative of combat. 

Finally, the Board notes that, with regard to etiology, when 
headaches were diagnosed in 1990, possible etiological 
relationships to meningitis or muscle contraction headaches 
were mentioned; an etiological relationship to service or a 
service-connected disorder was not.  In fact the record is 
entirely negative for any competent evidence etiologically 
linking the veteran's claimed headaches to service or any 
incident therein or to a service-connected disorder.  A 
requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service (or a service 
connected disability) and the disability claimed. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
such connection has been established.  
The Board has considered the statements of the veteran and 
his family members to the effect that the veteran has 
chronically suffered from headaches which are attributable to 
service.  However, the record does not reflect that either 
the veteran or his family members possess a recognized degree 
of medical knowledge; accordingly, their opinions on medical 
diagnoses or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In essence, the 
veteran's service connection claim fails on each of these 
counts, as explained herein.  As the evidence preponderates 
against the claim for service connection for headaches, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for headaches, either on 
the basis of direct service connection or as secondary to a 
service-connected condition, is denied.


REMAND

As for the remainder of the veteran's claims on appeal, for 
various reasons which will be explained herein, the record as 
it stands currently is inadequate for the purpose of 
rendering fully informed decisions as to those claims.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

With respect to the veteran's service connection claims for 
disorders of the right wrist, left wrist and low back (all 
claimed as due to carbon dioxide/chemical exposure in 
service), the veteran has identified additional treatment 
records pertinent to these claims which have not yet been 
requested or obtained for the file.  In this regard, the 
record contains a VA Form 21-4142, reflecting that the 
veteran received treatment for these conditions from April 
2006 forward at the VAMC in Omaha, Nebraska.  Accordingly, 
these records will be requested pursuant to this remand.  

The veteran has also filed a service connection claim for a 
psychiatric disorder to include PTSD, based on the theory of 
personal assault in service.  Service connection claims of 
sexual dysfunction and a sleep disorder are inextricably 
intertwined with the claim for a psychiatric disorder to 
include PTSD, as it is specifically contended that these 
conditions are caused by a psychiatric disorder to include 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), 
(holding that two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered).

The appellant was not provided notice in the either the VCAA 
notification letters or the statement of the case which 
includes reference to 38 C.F.R. § 3.304(f)(3) which pertains 
to claims for PTSD based on allegations of personal assault 
in service.  38 C.F.R. § 3.304(f)(3) ("VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.").  The 
case must be remanded to cure this defect in due process.  

There is an enhanced duty to assist the veteran with the 
development of his claim for service connection for PTSD as a 
result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault. M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a. M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2005); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

Accordingly, a remand is warranted to provide the veteran and 
his representative a letter that advises them as required by 
38 C.F.R. § 3.304(f)(3) and allow them the opportunity to 
furnish this type of evidence or to advise VA of potential 
sources of such evidence.  The Board believes that a VA 
examination may also prove to be necessary in this case.  

The veteran's claim for a TDIU has been denied because 
although his service-connected disorders have a combined 
rating of 70 percent, it was found that he was not unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities.  38 C.F.R. § 
4.16 (2006).  However, since the determination as to the 
remanded claims could result in a different result, this 
claim is inextricably intertwined with the claims being 
remanded, so the claim for a TDIU must be remanded as well.  
See Babchak v. Principi, 3 Vet. App. 466, 467 (1992).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In addition to the 
notification deficiencies listed above, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date of such a 
benefit regarding his pending service connection claims and 
the TDIU claim.  Therefore, the claim must be remanded in 
order to provide proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  As to all the claims on appeal, the RO 
must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper notice must also 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the veteran may submit 
or evidence of behavioral changes that may 
support his PTSD claim.

2.  Medical records from the VAMC in 
Omaha, Nebraska, relating the veteran's 
right and left wrist and low back 
disorders, dated from April 2005 to the 
present time, should be obtained and 
associated with the claims folders.

3.  As requested in paragraph 1, inform 
the veteran that sources other than his 
service records or behavioral changes may 
corroborate his account of the in-service 
assault that he claims occurred during 
guard duty in Germany in conjunction with 
his PTSD claim.  38 C.F.R. § 3.304(f) 
(2006).  To the extent that the veteran 
indicates the existence of any such 
sources, or the RO/AMC determines that 
such sources may exist, the RO/AMC should 
request any potentially relevant documents 
from any appropriate military 
organizations.

If, and only if, the veteran's claimed 
stressor(s) is/are verified by additional 
evidence that has been obtained, schedule 
him for new VA examinations to determine 
the nature, extent, and etiology of any 
psychiatric disorder, including PTSD that 
he may have.  The claims folder must be 
made available to the examiner for review, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
The clinical history and all pertinent 
psychiatric pathology should be noted in 
the report of the examination.  All 
necessary testing should be done and the 
examiner(s) should review the results of 
any testing prior to completion of the 
examination report(s).

The examiner(s) should indicate whether 
the veteran has PTSD under the criteria in 
DSM-IV, and, if so, whether it is at least 
as likely as not that the PTSD is related 
to any verified in-service stressor.  In 
this regard, if PTSD is diagnosed, the 
examiner should specify which stressor or 
stressors were used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce a diagnosis of PTSD, 
and whether there is a link between 
current symptomatology and any in-service 
stressor found to be established by the 
record. 

If a diagnosis of PTSD is not warranted, 
the examiner should opine whether it is at 
least as likely as not that any currently 
manifested psychiatric disorder had its 
onset during the veteran's active service 
or within the first post-service year or 
is otherwise etiologically related to 
service.

If the VA examiner finds that the veteran 
has PTSD that is related to a verified in-
service stressor or in the alternative 
that the veteran has a currently 
manifested psychiatric disorder other than 
PTSD which is etiologically related to 
service, the examiner, or other 
appropriate examiner(s) should then answer 
the following questions:

(a) Is the veteran's claimed sleep 
disorder proximately due to, the result 
of, or aggravated (i.e., made worse) by 
the veteran's PTSD or other diagnosed 
psychiatric disorder, or otherwise related 
to service?

(b) Is the veteran's claimed sexual 
dysfunction proximately due to, the result 
of, or aggravated (i.e., made worse) by 
the veteran's PTSD or other diagnosed 
psychiatric disorder, or otherwise related 
to service?

(c) Is the veteran able to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities, keeping in mind that 
marginal employment (i.e., that which does 
not permit the individual to earn a 
"living wage" Moore v. Derwinski, 1 Vet. 
App. 356 (1991), does not constitute 
substantially gainful employment?

If no opinion can be rendered as to any of 
the above questions, an explanation should 
be set forth discussing why a response is 
not possible or feasible.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim(s).  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the claims on 
appeal.  If the claims on appeal continue 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case. The 
veteran must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


